              Case 2:18-cr-00059-MCE Document 53 Filed 06/10/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   Celeste Pang
 6
                                 IN THE UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                         CASE NO. 18-00059 MCE
10
                                  Plaintiff,           STIPULATION AND ORDER TO CONTINUE J&S
11                                                     TO 9/24/20 AT 10:00 A.M.
                            v.
12
     CELESTE PANG,
13                                Defendant

14
                                                STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, Cameron Desmond, and
16
     Defendant Celeste Pang, represented by Attorney Dina Santos, hereby stipulate to continue the date for
17
     Judgement and Sentencing to September 24, 2020, at 10:00 a.m.
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                        1

30
            Case 2:18-cr-00059-MCE Document 53 Filed 06/10/20 Page 2 of 2


 1        Probation will be notified of the new date.

 2        IT IS SO STIPULATED.

 3 Dated: June 8, 2020                                      MCGREGOR SCOTT
                                                            United States Attorney
 4

 5                                                          /s/ Cameron Desmond
                                                            CAMERON DESMOND
 6                                                          Assistant United States Attorney

 7

 8 Dated: June 8, 2020                                  /s/ Dina L. Santos
                                                        DINA L. SANTOS, ESQ.
 9
                                                        Attorney for CELESTE PANG
10

11

12                                                 ORDER

13        IT IS SO ORDERED.

14 Dated: June 9, 2020

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2

30
